Citation Nr: 9912235
Decision Date: 04/05/99	Archive Date: 06/24/99

DOCKET NO. 97-19 631               DATE APR 05, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Atlanta, Georgia

THE ISSUES

1. Entitlement to service connection for a skin disorder.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for a left hand disorder.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from July 1968 to December 1969.
This matter came before the Board of Veterans'Appeals (hereinafter
"the Board") on appeal from October 1996 and September 1998 rating
decision of the Atlanta, Georgia Regional Office (hereinafter "the
RO"). The October 1996 rating decision denied service connection
for a skin disorder and for a low back disorder. The September 1998
rating decision denied service connection for skin disorder,
claimed as secondary to Agent Orange exposure and denied service
connection for a left hand disorder.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the RO.

2. A skin disorder was not shown in service or for many years after
service separation. The record contains no objective evidence that
a skin disorder originated during active service.

3. The veteran's skin disorder is not recognized by the VA as
causally related to exposure to herbicide agents used in Vietnam.
A direct causal connection between the veteran's skin disorder and
exposure to herbicide agents used in Vietnam has not been
demonstrated.

4. A scar of the left hand has been reasonably shown to have had
origins during active service.

2 - 


CONCLUSIONS OF LAW

1. The claim for entitlement to service connection for a skin
disorder is not well-grounded. 38 U.S.C.A. 5107 (West 1991 & Supp.
1998).

2. A scar of the left hand was incurred in active service. 38
U.S.C.A.  1110, 1154(b), 5107 (West 1991 & Supp. 1998); 38 C.F.R.
3.303 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has
submitted well-grounded claims within the meaning of 38 U.S.C.A.
5107(a) (West 1991 & Supp. 1995), and if so, whether the VA has
properly assisted him in the development of his claims. A "well-
grounded" claim is one which is not implausible. Murphy v.
Derwinski, 1 Vet.App. 78 (1990). A review of the record indicates
that the veteran's claim for service connection for a scar of the
left hand is well-grounded and that all relevant facts have been
properly developed. As discussed below, the Board finds that the
veteran's claim for service connection for a skin disorder is not
well-grounded and that, therefore, there is no further duty to
assist the veteran with development of such claim.

I. Service Connection for a Skin Disorder

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by active service. 38
U.S.C.A. 1110 (West 1991 & Supp. 1998). The disease entity for
which service connection is sought must be "chronic" as opposed to
merely "acute and transitory" in nature. For the showing of chronic
disease in service, there is required a combination of
manifestations sufficient to identify the disease entity and
sufficient observation to establish chronicity at the time as
distinguished from merely isolated findings or a diagnosis
including the word "chronic". Continuity of symptomatology is
required where the condition noted during service is not, in fact,
shown to be chronic or where the

- 3 - 

diagnosis of chronicity may be legitimately questioned. Where the
fact of chronicity in service is not adequately supported, then a
showing of continuity after discharge is required to support the
claim. 38 C.F.R. 3.303(b) (1998). Service connection may be granted
for any disease diagnosed after discharge, when all the evidence,
including that pertinent to service, establishes that the disease
was incurred in service. 38 C.F.R. 3.303(d) (1998).

The United States Court of Veterans Claims (hereinafter "the
Court") has held that in order for a claim for service connection
to be well-grounded, there must be (1) competent evidence of a
current disability; (2) proof as to incurrence or aggravation of a
disease or injury in service; and (3) competent evidence as to a
nexus between the inservice injury or disease and the current
disability. See Caluza v. Brown, 7 Vet.App. 498 (1995).

A chronic, tropical, or prisoner-of-war related disease, or a
disease associated with exposure to certain herbicide agents listed
in 38 C.F.R. 3.309 (1997), as amended by 61 Fed. Reg., No. 217,
57586-57589 (November 7, 1996), will be considered to have been
incurred in service under the circumstances outlined in this
section even though there is no evidence of such disease during the
period of service. No condition other than one listed in 38 C.F.R.
3.309(a) (1998), as amended by 61 Fed. Reg., No. 217, 57586-57589
(November 7, 1996), will be considered chronic. 38 U.S.C.A. 1101
(West 1991 & Supp. 1998); 38 U.S.C.A. 1112, 1113, 1116 (West 1991
& Supp. 1998); 38 C.F.R. 3.307(a) (1998), as amended by 61 Fed.
Reg., No. 217, 575 86-575 89 (November 7, 1996).

A veteran who, during active military, naval, or air service,
served in the Republic of Vietnam during the Vietnam era and has a
disease listed at 3.309(e) (1998), as amended by 61 Fed. Reg., No.
217, 57586-57589 (November 7, 1996), shall be presumed to have been
exposed during such service to an herbicide agent, unless there is
affirmative evidence to establish that the veteran was not exposed
to any such agent during that service. The last date on which such
a veteran shall be presumed to have been exposed to an herbicide
agent shall be the last date on which he or she served in the
Republic of Vietnam during the Vietnam era. "Service in the
Republic

4 -

of Vietnam" includes service in the waters offshore and service in
other locations if the conditions of service involved duty or
visitation in the Republic of Vietnam. 38 C.F.R. 3.307(a)(6)(iii)
(1998), as amended by 61 Fed. Reg., No. 217, 57586-57589 (November
7,1996).

If a veteran was exposed to an herbicide agent during active
military, naval, or air service, the following diseases shall be
service-connected if the requirements of 38 C.F.R. 3.307(a)(6)(iii)
(1998), as amended by 61 Fed. Reg., No. 217, 57586-57589 (November
7, 1996), are met, even though there is no record of such disease
during service, provided further that the rebuttable presumption
provisions of 38 C.F.R. 3.307(d) (1998), as amended by 61 Fed.
Reg., No. 217, 57586-57589 (November 7, 1996), are also satisfied:
chloracne or other acneform disease consistent with chloracne,
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, acute
and subacute peripheral neuropathy that appears within weeks or
months of exposure to an herbicide agent and resolves within two
years of the date of onset, porphyria cutanea tarda, prostate
cancer, respiratory cancers (cancer of the lung, bronchus, larynx,
or trachea), and soft-tissue sarcoma (other than osteosarcoma,
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R.
3.309(e) (1998), as amended by 61 Fed. Reg., No. 217, 57586-57589
(November 7, 1996).

The diseases listed at 38 C.F.R. 3.309(e) (1998), as amended by 61
Fed. Reg., No. 217, 57586-57589 (November 7, 1996), shall have
become manifest to a degree of 10 percent or more at any time after
service, except that chloracne or other acneform disease consistent
with chloracne, porphyria cutanea tarda, and acute and subacute
peripheral neuropathy shall have become manifest to a degree of 10
percent or more within a year, and respiratory cancers within 30
years, after the last date on which the veteran was exposed to an
herbicide agent during active military, naval, or air service. 38
C.F.R. 3.307(a)(6)(ii) (1998), as amended by 61 Fed. Reg., No. 217,
57586- 57589 (November 7, 1996).

Notwithstanding the foregoing, the United States Court of Appeals
for the Federal Circuit recently determined that the Veterans'
Dioxin and Radiation Exposure Compensation Standards (Radiation
Compensation) Act, Pub. L. No. 98-542, 5,

- 5 - 

98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from
establishing service connection with proof of actual direct
causation. Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994). However,
the Court has held that where the issue involves medical causation,
competent medical evidence which indicates that the claim is
plausible or possible is required to set forth a well-grounded
claim. Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

The available service personnel records indicate that the veteran
had active service from July 1968 to December 1969. Such records
also reflect that the veteran had eleven months and twenty-seven
days of foreign and/or sea service. The veteran is noted to have
received the Vietnam Campaign Medal with Device, the Vietnam
Service Medal and the Combat Action Ribbon. The veteran's service
medical records are essentially unavailable. The April 1968
entrance examination report included a notation that the veteran's
skin and lymphatics were normal.

Treatment records from Philip G. Wiltz, M.D., dated from December
1978 to August 1979 did not refer to treatment for a skin disorder.
Private treatment records dated from September 1991 to June 1992,
including physician statements, indicated that the veteran was
treated for several disorders.

The veteran underwent a VA general medical examination in August
1992. There was a notation that the veteran's skin was clear. The
diagnoses did not refer to a skin disorder. The veteran underwent
an additional VA general medical examination in January 1994. The
examiner noted, as to the veteran's skin, that there were numerous
inflammatory papules on his back and face from acne vulgarism The
diagnoses included acne vulgaris on the face and trunk. Records
from the Social Security Administration indicated that the veteran
was receiving disability benefits.

In a December 1995 statement on appeal, Herbert F. Ryan, M.D.,
reported that the veteran was treated for allergic dermatitis
beginning on August 17, 1982 and lasting two months. Dr. Ryan
indicated that the veteran was treated for a similar illness on
January 18, 1992, which responded to treatment. Private treatment
records dated

6 -

from November 1992 to June 1996 indicated that the veteran was
treated for multiple disorders.

In his December 1996 notice of disagreement, the veteran reported
that he still suffered from a skin rash. He stated that he had
never worked with any type of chemical which would cause such a
rash. The veteran noted that he had been treated for a rash for the
last twenty-seven years.

The veteran underwent an additional VA general medical examination
in May 1997. It was noted that the veteran was in Vietnam during
the time period of 1968 to 1969 and was allegedly exposed to Agent
Orange while there. It was observed that the veteran attributed an
"itchy rash all over" to exposure during service. The examiner
noted that there were generalized papules with umbilicated centers
scattered throughout the veteran's trunk and upper and lower
extremities, but mostly in the trunk area. The examiner reported
that some of the lesions appeared to be slightly disrupted by
scratching. The examiner indicated that from history, such was
suggestive of prurigo nodularis which was in keeping with the
history the veteran gave, as it was intermittent and very itchy.
The examiner indicated that normally acne vulgaris or folliculitis
was not itchy. Further, the examiner stated that there was also a
macular, hyperpigmented rash in the crural areas, suggesting tinea
cruris. The diagnoses included chloracne, not found; prurigo
nodularis as described; and tinea cruris. The examiner noted that
the veteran's claims folder was not provided.

At a December 1998 hearing before a member of the Board, the
veteran testified that he first noticed signs of a skin rash in
1970 when he got home from service. He stated that when he itched
himself, he would break out in welts. The veteran indicated that he
never had a skin rash before service.

The Board has made a careful longitudinal review of the record. It
is observed that the record is without sufficient objective
evidence supportive of a finding that the veteran's skin disorder
became manifest or otherwise originated during his period of
service. The veteran's service medical records are essentially
unavailable. The Board notes that in a case such as this, the Board
has a heightened duty to explain

- 7 -


its findings and conclusions and to consider the benefit of the
doubt rule. OHare v. Derwinski, 1 Vet.App. 365, 367 (1991). The
Board observes that the first reference to any skin disorder was
pursuant to a December 1995 statement from Dr. Ryan which indicated
that the veteran was treated for allergic dermatitis beginning on
August 17, 1982, more than twelve years after his separation from
service, and lasting two months. Dr. Ryan indicated that the
veteran was treated for a similar illness on January 18, 1992,
which responded to treatment. The Board observes that the first
actual clinical diagnosis of a skin disorder, of record, was
pursuant to a January 1994 VA general medical examination report
which noted that the veteran had numerous inflammatory papules on
his back and face from acne vulgarism The diagnoses, at that time,
included acne vulgaris on the face and trunk.

Additionally, the Board observes that a May 1997 VA general medical
examination report noted that the veteran attributed an "itchy rash
all over" to exposure during service to Agent Orange during the
time period from 1968 to 1969. The examiner noted that the veteran
had generalized papules with umbilicated centers scattered
throughout his trunk and upper and lower extremities, more so on
the trunk. The examiner indicated that from history, such was
suggestive of prurigo nodularis which was in keeping with the
history the veteran gave, as it was intermittent and very itchy.
The examiner remarked that acne vulgaris or folliculitis was not
itchy. The examiner indicated that there was also a macular,
hyperpigmented rash in the crural areas, suggesting tinea cruris.
The diagnoses included chloracne, not found; prurigo nodularis, as
described; and tinea cruris. The Board observes that the examiner,
pursuant to the May 1997 VA general medical examination, did note
that from history, the veteran's skin disorder was suggestive of
prurigo nodularis which was in keeping with the history given by
the veteran. The Board observes, however, that the examiner was
apparently referring to the veteran's history as to his skin
symptomatology as opposed to his claims as to inservice incurrence.
Further, in any event, the examiner's comments were solely based on
the history provided by the veteran. The Board notes that the Court
has held that evidence which is simply information recorded by a
medical examiner, unenhanced by any additional medical comment by
the examiner, does not constitute "competent medical evidence"
satisfying the Grotveit v. Brown, 5 Vet.App. 91 (1993)

- 8 - 

requirement. The Board also observes that although an examiner can
render a current diagnosis based on his examination of the veteran,
without a thorough review of the record, his opinion regarding
etiology can be no better than the facts alleged by the veteran.
See Swann v. Brown, 5 Vet.App. 229, 233 (1993). The examiner
specifically indicated that the veteran's claims folder was not
available.

The Board notes that the veteran has alleged, essentially, in
statements and testimony on appeal, that his skin disorder
originated during his period of service. However, the veteran is
not competent, as a lay person, to assert that a relationship
exists between his period of service and such disorders or to
otherwise assert medical causation. See Grotveit v. Brown, 5
Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 492, 495
(1992). The Board observes that the medical evidence simply fails
to indicate any relationship or nexus between the claimed disorder
and the veteran's period of service. See Caluza.

The Board also observes that the veteran has alleged that he
incurred his skin disorder as a result of exposure to Agent Orange
while serving in Vietnam. The Board notes that in light of the
National Academy of Sciences report, entitled "Veterans and Agent
Orange: Update 1996," dated March 14, 1996, the Secretary has
determined that:

[T]here is no positive association between herbicide exposure and
hepatobiliary cancers, nasal/nasopharyngeal cancer, bone cancer,
female reproductive cancers, breast cancer, renal cancer,
testicular cancer, leukemia, abnormal sperm parameters and
infertility, cognitive and neuropsychiatric disorders,
motor/coordination dysfunction, chronic peripheral nervous system
disorders, metabolic and digestive disorders, immune system
disorders, circulatory disorders, respiratory disorders (other than
certain respiratory cancers), skin cancer, gastrointestinal tumors,
bladder cancer, brain tumors, and any other 

condition for which the Secretary has not specifically determined
a presumption of service connection is warranted. (emphasis added).

Although the veteran argues that his exposure to Agent Orange while
in Vietnam, which can be presumed for a veteran who served in the
Republic of Vietnam during the Vietnam era (38 C.F.R.
3.307(a)(6)(iii) (1998), as amended by 61 Fed. Reg., No. 217,
57586-57589 (November 7, 1996)), resulted in the development of his
skin disorder, the presently diagnosed disorders, prarigo nodularis
and tinea cruris, are not recognized as diseases attributable to
Agent Orange exposure. 38 C.F.R. 3.309(e) (1998), as amended by 61
Fed. Reg., No. 217, 57586-57589 (November 7, 1996). Further, there
is no competent medical evidence of record suggesting any
connection between the veteran's claimed exposure to Agent Orange
and his subsequent development of any presently diagnosed skin
disorder. The May 1997 VA general medical examination report
specifically noted that chloracne was not found. The veteran's skin
disorders are simply not listed as diseases attributable to Agent
Orange. In the absence of sufficiently probative evidence
establishing that the claimed disorder originated during the
veteran's period of service, or within one year of service
separation, or suggesting any relationship between such disorder
and Agent Orange exposure, the Board concludes that the veteran's
claim for service connection for a skin disorder is not plausible,
and, therefore, not well-grounded. Further, the Board finds the
information provided in the statement of the case and other
correspondence from the RO sufficient to inform the veteran of the
elements necessary to complete his application for service
connection. Moreover, the veteran has not put the VA on notice of
the existence of any specific, particular piece of evidence that,
if submitted, might make the claim well-grounded. Robinette v.
Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the
veteran's claim on the basis that it was not well grounded, the
Board concludes that this was not prejudicial to the veteran. See
Edenfield v. Brown, 8 Vet.App 384 (1995) (en banc) (when the Board
decision disallowed a claim on the merits where the Court finds the
claim to be not well grounded, the appropriate remedy is to affirm,
rather than

- 10- 

vacate, the Board's decision, on the basis of nonprejudicial
error). The Board, therefore, concludes that denying the appeal on
these issues because the claims are not well grounded is not
prejudicial to the veteran. See Bernard v. Brown, 4 Vet.App. 384
(1993).

II. Service Connection for a Scar of the Left Hand

As noted above, the veteran's service medical records are
essentially unavailable. The April 1968 entrance examination report
included a notation that the veteran's skin and lymphatics were
normal.

Private treatment records dated from December 1978 to June 1992
indicated that the veteran was treated for several disorders. The
veteran underwent a VA general medical examination report in
January 1994. There were notations that the veteran's skin was
clear and that there were no scars or bruits. The diagnoses
referred to other disorders. A January 1994 VA general medical
examination report also included a notation, as to the veteran's
musculoskeletal system, that there were no scars. The examiner
noted that there were no joint or bone deformities and no soft
tissue swelling or increased heat around the joints of the limbs.
The diagnoses did not refer to a left hand disorder or to a left
hand scar.

Private treatment records dated from, November 1992 to June 1996,
including physician statements, indicated that the veteran
continued to receive treatment for multiple disorders. The veteran
underwent a VA general medical examination in May 1997. The
diagnoses referred to disorders other than a left hand disorder or
a left hand scar.

At a December 1998 hearing before a member of the Board, the
veteran testified that he cut his hand during service on a canister
"for opening a white phosphorous round". He stated that there was
a "snag" on the canister and that he grabbed it and "ripped" his
hand. The veteran indicated that his injury occurred during combat
and that it occurred during a "fire mission". He further reported
that he was treated by a corpsman for the injury when the injury
occurred. The veteran reported that he

- 11 - 

suffered an itch associated with the cut. He also indicated that he
presently had a scar which was not painful, but that occasionally
his finger would become stiff. The Board member who conducted the
hearing indicated that he did see a discernible scar on the
veteran's left hand.

The Board has weighed the evidence of record. It is observed that
the veteran's service medical records are essentially unavailable.
The Board notes that the clinical evidence of record does not
specifically refer to a scar of the left hand or to any other left
hand disorder. A January 1994 VA general medical examination report
included a notation, as to the veteran's musculoskeletal system,
that there were no scars. Additionally, the examiner reported that
there were no joint or bone deformities and no soft tissue swelling
around the joints of the limbs. The diagnoses referred to other
disorders. Additionally, a May 1997 VA general medical examination
report also did not include any reference to a left hand scar or to
a left hand disorder.

The Board observes, however, that at the December 1998 hearing
before a member of the Board, the veteran testified that he cut his
hand during service on a canister "for opening a white phosphorous
round". The Board notes that the veteran specifically indicated
that the injury incurred during combat. The veteran further
reported that he presently had a scar was which was not painful,
but that occasionally his finger would become stiff. Additionally,
it is observed that the Board member who conducted the hearing
noted that there was an apparent scar on the veteran's left hand.
The Board observes that the veteran is not competent, as a lay
person, to assert that a relationship exists between his period of
service and the claimed left hand scar, or to otherwise assert
medical causation. See Grotveit v. Brown, 5 Vet.App. 91, 93 (1993);
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1 992). However, it is
certainly within the province of the veteran to report that he
suffered a left hand injury during service and to attest that he
had a scar at that time. See Gregory v. Brown, 8 Vet.App. 563
(1996). Further, the Board finds the veteran's December 1998
hearing testimony to be credible. Therefore, in consideration of
the evidence of record, the provisions of 38 U.S.C.A. 1154(b) (West
1991 & Supp. 1998), and in consideration of the Court's holding in
OHare,

- 12 -

the Board is of the view that to conclude otherwise than that the
evidence is at least in equipoise as to whether a scar of the left
hand was incurred during the veteran's period of service, would not
withstand Court scrutiny. Accordingly, with resolution of
reasonable doubt in favor of the veteran, the Board concludes that
service connection for a scar of the left hand is warranted.

ORDER

Service connection for a skin disorder is denied. Service
connection for a scar of the left hand is granted.

REMAND

The veteran asserts on appeal that he is entitled to service
connection for a low back disorder. In reviewing the record, the
Board notes that at the December 1998 hearing before a member of
the Board, the veteran testified that he was treated by Dr. Herbert
Ryan for a low back disorder in 1972. Additionally, the Board-
observes that in a December 1995 statement on appeal, Dr. Ryan
specifically indicated that the veteran had been under his care for
a back ailment since May 1972. It was noted that the veteran was
also treated for such disorder in December 1975 and from March 1978
to December 1978. The Board observes that the actual treatment
records from Dr. Ryan, pertaining to the above noted treatment,
have not been incorporated into the record. Additionally, the Board
notes that the veteran's service medical records for his period of
service from July 1968 to December 1969 are essentially
unavailable. The Board observes that the United States Court of
Veterans Claims (hereinafter "the Court") has held that in such a
case, the Board has a heightened duty to assist the veteran with
development of his claim. Cuevas v. Principi, 3 Vet.App. 542
(1992). Given the nature of the veteran's contentions and in
consideration of the Court's holding in Cuevas, the Board is of the
view that an attempt should be made to obtain any treatment records
from Dr. Ryan of possible pertinence to the veteran's claim prior
to completion of appellate review.

- 13 - 

Additionally, the Board observes that the veteran was last afforded
a VA general medical examination in May 1997. The examiner
specifically noted that the veteran's claimsfolder had not been
provided. It was noted that the veteran reported that he injured
his low back during service when he tried to avoid an incoming
mortar round. He stated that he jumped into a "hole" and hurt his
back. The veteran indicated that since that time he had suffered
low back pain. The examiner indicated diagnoses which included
post-operative status of a lumbar laminectomy and fusion with
degenerative disc disease at L5-S1. Additionally, the Board notes
that a January 1994 VA general medical examination report related
diagnoses including history of low back syndrome attributed to a
herniated nucleus pulposus in the lumbar region.

Further, as noted above, the veteran's service medical records are
not available. Additionally, a December 1978 report from Philip G.
Wiltz, Jr., indicated that the veteran gave a history, at that
time, of back pain which started after lifting something heavy at
his present job in 1972. There was no specific reference to an
inservice injury.

The Board notes that the Court has held that the Board is
prohibited from reaching its own unsubstantiated medical
conclusions. See Colvin v. Derwinski, 1 Vet.App. 1712 175 (1991).
Further, when the medical evidence is inadequate, the VA must
supplement the record by seeking an advisory opinion or ordering
another medical examination. Halstead v. Derwinski, 3 Vet.App. 213
(1992). Given the nature of the veteran's contentions, specifically
his claims as to suffering a low back injury during combat, the
Court's holdings in Colvin and Halstead, the evidence of a reported
intercurrent injury in 1972 and as the examiner, pursuant to the
May 1997 VA general medical examination report, did not offer an
opinion as to etiology of the diagnosed low back disorder, the
Board concludes that an additional VA orthopedic examination would
be appropriate in resolving the remaining issue raised by the
instant appeal.

14 - 

In light of the VA's duty to assist the veteran in the proper
development of his claim as mandated by the provisions of 38
U.S.C.A. 5107(b) (West 1991) and as interpreted by the United
States Court of Veterans Appeals (hereinafter "the Court") in
Littke v. Derwinski, 1 Vet.App. 90, 92-93 (1990), this case is
REMANDED for the following action:

1. The RO should notify the veteran that he may submit additional
evidence and argument in support of his claim.

2. The RO should also contact Dr. Herbert F. Ryan, and request that
all pertinent clinical documentation associated with treatment of
the veteran from the onset of such treatment (May 1972?) until
1978, or thereabout, be forwarded for incorporation into the
record.

3. Following completion of the foregoing, the RO must review the
claimsfolder and ensure that the foregoing development action has
been conducted and completed in full. If any development is
incomplete, appropriate corrective action is to be implemented.

4. Following completion of the above and following any additional
development deemed necessary, the RO, in a rating decision, should
reconsider the remaining issue on appeal giving consideration to
any additional evidence obtained. A supplemental statement of the
case should also be prepared and issued.

5. This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the

- 15 -                                                        

United States Court of Veterans Appeals for additional development or other
appropriate action must be handled in an expeditious manner. See The
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1997) (Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,, M21-1,
Part IV, directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 3 8.02-3 8.03.

When the requested action has been completed, and if his claim continues to
be denied, the veteran should be afforded a reasonable period of time in
which to respond to a supplemental statement of the case. Thereafter, subject
to current appellate procedures, the case should be returned to the Board for
further appellate consideration if appropriate. The veteran need not take any
action unless he is further informed. The purpose of this REMAND is to allow
for further development of the record. No inference should be drawn from it
regarding the final disposition of the veteran's claim. While regretting the
delay involved in remanding this case, it is felt that to proceed with a
decision on the merits at this time would not withstand Court scrutiny.


JEFF MARTIN
Member, Board of Veterans' Appeals

16 - 

